internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-118707-01 date date number release date index numbers legend w x y z d1 country dear this letter responds to a letter dated date and subsequent correspondence written on behalf of z requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election to be classified as a partnership under sec_301_7701-3 facts according to the information submitted x was incorporated on d1 under the laws of country x a domestic limited_liability_company that is a disregarded_entity for federal tax purposes and y a country corporation are the sole shareholders of z w a domestic s_corporation is the sole owner of x it is represented that the members of z have limited_liability within the meaning of sec_301_7701-3 w x and y intended to have z classified as a partnership for federal_income_tax purposes effective d1 however due to inadvertence form_8832 entity classification election was not timely filed law and analysis sec_301_7701-3 allows a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity to elect its classification for federal tax purposes as provided in sec_301_7701-3 an eligible plr-118707-01 entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is an association if all members have limited_liability sec_301_7701-3 provides that an eligible_entity may elect to be classified as other than its default classification in sec_301_7701-3 by filing form_8832 with the appropriate service_center sec_301_7701-3 provides that the effective date specified on the form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently z is granted an extension of time for making the election to be classified as a partnership effective d1 until days following the date of this letter the election should be made by following the procedures set forth in form_8832 and a copy of this letter should be attached to the election except as specifically set forth above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other plr-118707-01 provision of the code this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to z’s authorized representative sincerely yours paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
